DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 02/19/2021 is acknowledged. Claims 1-11 and 13-20 are currently pending. Claim 1 has been amended. Claim 12 has been cancelled. Claims 14-20 have been newly added. Accordingly, claims 1-11 and 13-20 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polymethacrylates and, accordingly, the identification/description is indefinite.

New Rejections Necessitated by the Amendments filed on 02/19/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,427,409 B2; Aug. 30, 2016) in view of Widauer (WO 1998016231 A1; Apr. 1998) (See Original and Translated copy of Widauer).
Chen throughout the reference teaches a controlled release formulation for treating disturbed sleep or insomnia in a subject. It further teaches the formulation formulated to release a compound or combination of compounds in sequence at multiple stages (see: Abstract; Claims). 
Chen teaches a controlled-release formulation, comprising 50 mg of diphenhydramine HCl, 5 mg of zolpidem tartrate, and 0.5 mg of lorazepam, wherein the formulation is formulated for a first stage immediate release of the diphenhydramine HCl in a subject after the formulation is administered to the subject, a second stage release of the zolpidem tartrate that starts 2-3 hours after initiation of the first stage, and a third stage release of the lorazepam that starts 2-3 hours after initiation of the second stage (see claim 1). The drug dosages and the release time clearly read on the instantly claimed dosages and release time. Further, Chen teaches the polymeric composition encapsulating the drug core containing zolpidem tartrate dissolves at above pH 5.5 and the polymeric composition encapsulating the drug core containing lorazepam dissolves at above pH 6.5 (see claim 6), which reads on the pH-dependent release of zolpidem or lorazepam. Chen also teaches that the formulation is designed to release zolpidem about 2 hours after administration and lorazepam about 4 hours after administration (Col. 5, lines 46-51; Col. 7, lines 5-13). Furthermore, Chen teaches the formulation is tablet or capsule for oral administration (see claim 2). The reference also teaches the tablet or capsule contains a plurality of particles, each 

The teachings of Chen have been set forth above. 
	Chen does not expressly exemplify the formulation comprising one or more pharmaceutical excipients. However, Chen does disclose the controlled release formulation (e.g. tablet or capsule) can also include one or more pharmaceutical excipients such as binders, plasticizers, lubricants, preservatives, etc (Col. 4, line 66 to Col. 5, line 2). 
	Chen does not exemplify a formulation which contains only one other drug in combination with diphenhydramine. However, Chen in the disclosure teaches that the formulations comprise two or more compounds for aiding sleep and the compounds which the formulations comprise include benzodiazepines (e.g. lorazepam), sedatives (e.g. zolpidem), antihistamines (e.g. diphenhydramine) and barbiturates. (See: Col. 1, lines 38-58; Col. 3, lines 11-18). This deficiency in the exemplified embodiment of the Chen reference is further cured by Widauer.
	Widauer discloses a formulation comprising a mixture of lorazepam and diphenhydramine for sleep aid. The reference teaches that this combination of the drugs, when chronically administered, does not cause any negative impairment of the cognitive performance. Contrarily, it teaches that cognitive performance can be significantly enhanced when the combined preparation is taken over a long period, thus making the combination quite suitable for patients suffering from chronic sleep disorders (see: Abstract). It further, teaches that lower doses of the mixture have an over additive sleep promoting effect, but higher doses in contrast antagonize their acute toxicities and the antagonizing 

It would have been obvious to one of ordinary skill in the art to include a pharmaceutical excipient in the controlled release formulation because even though the Chen reference does not expressly exemplify, it does teach that pharmaceutical excipients can be included in the formulation and therefore it would have been obvious to comprise excipients from the teachings of the reference. Further, one would have been motivated to do so because pharmaceutical excipient such as binder, diluents and filler have been very commonly used in tablet and capsule formulations in the art because they provide enhanced stability and bioavailability. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Widauer and formulate a composition taught by Chen to include only diphenhydramine and lorazepam. One would have been motivated to do so because Chen already teaches that the formulation can comprise only two or more than two sleep aid compounds and Widauer teaches that the combination of only diphenhydramine and lorazepam was known in the art before the effective filing date of the instant invention. Moreover, Widauer provides a strong motivation that lower doses of this mixture has an over additive sleep promoting effect, but higher doses in contrast antagonize their acute toxicities and the antagonizing toxicity of the two components at high doses is advantageous with regard to misuse. Therefore, it would have been obvious to one skilled in the art to have the formulation of Chen comprise only two of these sleep aid compounds and with a reasonable expectation of success since Chen teaches that including only two compounds is within the scope of its teachings. Also, the rejection is made under 103 and the Chen reference does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or 
From the combined teachings of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-11, 13-18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,427,409 B2; Aug. 30, 2016) in view of Widauer (WO 1998016231 A1; Apr. 1998) (See Original and Translated copy of Widauer) as applied to claims 1-11 and 13-18 above and further in view of Skalsky (Evonik Industries, Pharma Polymer, Barcelona, Dec. 2, 2010). 
	The teachings of the above references have been set forth above.
	With respect to claims 19 and 20, the Chen reference teaches capsule formulations which contained 50 mg of uncoated diphenhydramine, 5 mg of zolpidem tartrate in multiparticulate form coated with EUDRAGIT L30 D-55, which dissolves at above pH 5.5 and 0.5 mg of lorazepam in multiparticulate form coated with EUDRAGIT L/S 12.5, which dissolves at above pH 6.5. The coatings were selected to achieve release of zolpidem tartrate with gastric emptying and release of lorazepam when drug reaches intestines. (See: Example 3). The Chen reference does not teach the exact coating (i.e. Eudragit L 100 D-55 and Eudragit L 100/S 100) that is recited in claims 19 and 20. However, this deficiency is cured by Skalsky. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Skalsky and incorporate the specific coating agent recited in the instant claims because the Chen reference already teaches zolpidem and lorazepam are coated with Eudragit coating agent and it teaches the specific pH at which the coating agent dissolves. The Skalsky reference also discloses the pH-dependent solubility of the different Eudragit coating types and it teaches that the coating types instantly claimed correspond with the coating types that are taught by Chen with regards to their pH-dependent solubility. Therefore, it would have been obvious to one of ordinary skill in the art to try and substitute the different Eudragit coating agents based on their pH dependent solubility as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Moreover, the instant specification also disclose Eudragit L100 D-55 dissolves at above pH 5.5 and Eudragit L100/S100 dissolves at pH above 6.5, which corresponds with the pH-dependent solubility of the Eudragit coating taught by Chen. 
From the combined teachings of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments/Declaration under Rule 132
Applicant’s arguments, filed 02/19/2021, with respect to claims 1-11 and 13 rejected under 35 U.S.C 102(a)(1) and claims 1-11, 12 and 13 rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.
The applicant argued that the claimed invention differs from Chen, in that the active ingredient in the claims consists of only a two-drug combination. It was argued that Chen teaches and exemplifies a combination of three active ingredients and that the disclosure in Chen suggest it was necessary to use all three in combination and that Chen teaches away from using only one or two by suggesting that it is difficult to achieve sufficient coverage for a full sleep cycle using different therapies. It was argued that one skilled in the art would not have had a reasonable expectation of success because using only two actives would’ve results in loss of efficacy. 
In response, firstly it is argued that Chen does not teach away from using only two active ingredients because the reference clearly states that the formulations can comprise two or more compounds for aiding sleep (see: Col. 3, line 11-18). Further, even though the exemplified embodiments of the reference include three active ingredients, nowhere in the reference does Chen suggest that it was necessary to use all three in combination, especially when it clearly teaches that there can be two or more active ingredients. The applicant pointed to col. 1, ll. 13-21 to assert that Chen teaches away from using only one or two by suggesting that it is difficult to achieve sufficient coverage for a full sleep cycle using different therapies. The reference in col. 1, ll. 13-21 discloses that there is need for drugs that allow a patient to fall asleep and stay asleep for sufficient period of time. Nowhere in this part of the reference or elsewhere does it teach away from having only two active ingredients in the formulation for sleep aid. Further, as discussed supra, Widauer teaches that the combination of only diphenhydramine and lorazepam was known in the art before the effective filing date of the instant invention and Widauer provides a strong motivation that lower doses of this mixture has an over 
Applicant also argued that surprisingly and unexpectedly, it was found that administering a two-drug composition showed equivalent efficacy in maintaining sleep as compared to the three-drug combination of Chen. Applicant pointed to the data in the instant specification and the affidavit submitted on 02/19/2021 and argued that the data shows that the three drug combination and the instantly claimed two drug combinations showed similar efficacy with respect to the placebo and that combination of lorazepam and zolpidem shows a worse efficacy than the combination of all three, which suggests that it cannot be concluded that all combinations of diphenhydramine, lorazepam and zolpidem are equally effective.
In response, firstly it is argued that not all parameters in applicant’s data show an equivalent efficacy of the claimed two drug combination versus the three drug combination. For example, in Table 1 of the affidavit, the three drug combination (D+L+Z) has greater efficacy in terms of latency to persistent sleep (LPS) when compared to the two drug combination or placebo. The three drug combination in Table 1 also has greater efficacy in terms of self-report of sleep latency (sSOL) when compared to the two drug combination or placebo. Also, applicant’s data is not of statistical significance when taking into account the error rate. For example, the total sleep time (TST) for the placebo in table 1 of the affidavit is 297.5 with error rate of 109.1 and taking this into consideration, the TST value overlaps with the three drug combination and the two drug combinations. Hence, applicant’s argument that the three drug combination and the claimed two drug combination has equivalent efficacy is not persuasive because the data doesn’t provide statistically significant results for all the parameter shown 

Applicant’s arguments, filed 02/19/2021, with respect to claims 1-13 rejected on the ground of nonstatutory double patenting have been fully considered and are persuasive.  The rejection of claims 1-13 on the ground of nonstatutory double patenting has been withdrawn. The arguments are persuasive because the applicant have amended claim 1, which is now directed to the active ingredients consisting of only two drugs, whereas the U.S Patent reference (US 9427409B2) in the claims recites three drugs used in combination in the formulation and does not provide any motivation to use only two of the drugs as the active ingredients. Therefore, this rejection has been withdrawn. 






Conclusion
Claims 1-11 and 13-20 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         



/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616